Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 15, 1967, which determined that claimant was ineligible to receive benefits effective July 17, 1967, on the ground that he was unavailable for employment. Claimant, a machinist 68 years old, worked for the employer herein from about March, 1967 until he was discharged on June 26, 1967. The claimant is receiving Federal old-age benefits and, during the last three years has seldom *574earned more than the amount which he can earn without losing his Federal old-age benefits. On July 14, 1967 he was advised to seek work, and keep a list of his job seeking efforts. He was interviewed on August 11, 1967 and did not have the required list. He made only two personal contacts and from July 14, 1967 confined his job seeking efforts primarily to selective telephone calls in response to advertisements in the newspapers. At the hearing held on August 25, 1967 the claimant testified to the manner in which he made these calls as follows: “I asked for a job and I say my condition. When they know my age they say ‘No, we want younger men—’ and ‘we want a steady—’.” He apparently used his age as an excuse for his-failure to make personal contacts with prospective employers. The record also indicates that the claimant for the most part confined his efforts to seeking work from former employers. Availability for employment is a question of fact to be determined by the board, and the board’s determination may not be disturbed if there is substantial evidence to sustain its finding. (Matter of Knoblock [Catherwood], 28 A D 2d 765.) There is substantial evidence in the record to support the determination that the claimant “is not making the active and diligent efforts required to qualify for benefits ” and to satisfy the statutory requirements of availability. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.